Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 1 of 17 PageID #: 3243



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION
   MICHAEL RAY STAFFORD,                       )
   CHARLES SMITH and DOUGLAS SMITH,            )
   individually, and on behalf of those        )
   similarly situated,                         )
                                               )
                 Plaintiffs,                   )
                                               )
         v.                                    )         Case No. 1:17-cv-289-JMS-MJD
                                               )
   ROBERT E. CARTER, JR., et al.,              )
                                               )
                 Defendants.                   )

                Third Stipulation to Enter into Settlement Agreement
                         Pursuant to 18 U.S. Code § 3626(c)(2)
                 Following Notice to the Class and Fairness Hearing

         The parties, in person and by their counsel, stipulate and agree as follows:

   I.    History of the case.

         1. Hepatitis C is an infectious disease that affects the liver and other parts of

              the body. It is generally transmitted through blood. There are two stages of

              HCV: acute and chronic. Approximately 80% of people with acute HCV will

              develop chronic HCV after six months, and the other 20% will self-resolve.

              Once a person develops chronic HCV, it will not self-resolve, and the person

              will be infected for life without treatment. This lawsuit deals with those

              who have chronic HCV.

         2. In 2017, several prisoners of Indiana Department of Correction (“IDOC”)

              facilities who suffer from chronic Hepatitis C infection (“HCV”) filed the

              operative complaint in this action. (ECF 39.) Plaintiffs sought damages and

              declaratory and injunctive relief from Wexford of Indiana, LLC, Corizon


                                              1
Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 2 of 17 PageID #: 3244




            Health, Inc., Corizon, LLC1, treating physicians at Pendleton Correctional

            Facility2, and three IDOC officials: IDOC’s Commissioner Robert E. Carter,

            Jr., IDOC’s Chief Medical Officer Dr. Kristen Dauss3, and IDOC’s Director

            of Health Care Services, Monica Gipson, R.N.4 (ECF 39.)

         3. Plaintiffs’ suit alleged that the medical treatment that Plaintiffs received

            for their HCV while incarcerated violated the Eighth Amendment to the

            United States Constitution, the Americans with Disabilities Act, and the

            Rehabilitation Act. (ECF 39.) Plaintiffs’ suit specified that the medical

            standard of care required that HCV-infected prisoners be treated with

            certain Direct-Acting Antiviral oral medications (“DAAs”) approved by the

            U.S. Food and Drug Administration. (ECF 39.)

         4. At all times, State Defendants have denied, and continue to deny, Plaintiffs’

            allegations. (ECF 74; ECF 79.)

         5. On March 2, 2018, the Court certified this case as a class action, and at that

            time defined the class as:




   1
     Corizon Health, Inc. and Corizon, LLC were removed from this class action for
   declaratory and injunctive relief because those Defendants are no longer the
   medical contractor with the IDOC. (ECF 111.) These Defendants were subsequently
   dismissed from the suit with prejudice through a joint stipulation of dismissal.
   (ECF 157.)
   2
     The treating physicians were subsequently dismissed from the suit with prejudice
   through a joint stipulation of dismissal. (ECF 157.)
   3
     Dr. Dauss has been substituted as a Defendant in place of former Chief Medical
   Officer Dr. VanNess, who was substituted as a Defendant in place of former Chief
   Medical Officer Dr. Michael Mitcheff.
   4
     Ms. Gipson was dismissed from this case by the Court in its order of September 13,
   2018. (ECF 186)
                                             2
Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 3 of 17 PageID #: 3245




              “All current and future prisoners in IDOC custody who have been
              diagnosed, or will be diagnosed, with chronic HCV.” (ECF 154.)

        6. The class is represented by three inmates: Michael Ray Stafford, Charles

           Smith, and Douglas Smith. (ECF 154.)

        7. On April 13, 2018, Plaintiffs moved for summary judgment on their Eighth

           Amendment claim, and Defendants moved for cross-summary judgment on

           all claims. (ECF 167; ECF 173).

        8. On September 13, 2018, the Court granted Plaintiffs’ motion for summary

           judgment as to Defendants’ liability on the Eighth Amendment claim. (ECF

           186.) The Court specifically found that IDOC’s failure to provide DAAs to

           all offenders with HCV constituted a violation of the Eighth Amendment.

           (ECF 186.) The Court modified the class definition to: “all current and

           future prisoners in IDOC custody who have been diagnosed, or will be

           diagnosed, with chronic HCV, and for whom treatment with DAA

           medication is not medically contraindicated” and decertified the class as to

           the ADA and Rehabilitation Act claims only. (ECF 186.) Finally, the Court

           denied Defendants’ cross-motion for summary judgment. (ECF 186.)

        9. Subsequent to settlement negotiations between the parties, the Court

           granted Plaintiffs’ motion to convert the trial set in this matter to a remedy

           hearing and ordered briefing on the remedy issue. (ECF 205.) The parties

           stipulated that the following issues would be resolved at a remedy hearing:

               i. Whether the Court should issue an injunction;




                                             3
Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 4 of 17 PageID #: 3246




              ii. If the Court does issue an injunction, whether it should mandate

                 treatment with DAAs for class members with HCV;

             iii. If the Court does mandate treatment with DAAs for class members

                 with HCV, should treatment be universal or should treatment be cut

                 off at a certain level of disease progression; and if the latter, where

                 the cutoff should be; and

              iv. If the Court does mandate treatment with DAAs, what is a realistic

                 timeline for implementation of such a mandate? (ECF 214.)

        10. On March 26, 2019, Plaintiffs filed a motion for a permanent injunction,

           which would require Defendants to provide all class members access to

           DAAs. (ECF 218.) Prior to State Defendants filing their response to

           Plaintiffs’ motion for permanent injunction, the parties stipulated to the

           dismissal of Wexford of Indiana, LLC, from the suit. (ECF 222.) On April 9,

           2019, State Defendants filed their pre-hearing brief and response to

           Plaintiff’s motion for a permanent injunction. (ECF 224.)

        11. A remedy hearing was scheduled for April 29, 2019; however, prior to the

           hearing, the parties filed a joint motion for continuance and for the matter

           to be referred to a magistrate for a settlement conference. (ECF 230.)

        12. Since the Court’s Entry on September 13, 2018 the parties, as set out in

           more detail below, have been working to address concerns expressed by the

           Court and to modify the conditions of confinement for the class.




                                             4
Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 5 of 17 PageID #: 3247




        13. Because Plaintiffs have sought relief under 42 U.S.C. § 1983 for violations

           of the United States Constitution and federal law, parts of this litigation

           are subject to the Prison Litigation Reform Act, 18 U.S.C. § 3626, et seq.

           This Act imposes certain requirements on judicially sanctioned agreements

           made in litigation such as this, but provides that the parties may enter into

           private agreements, which are exempted from the requirements of the Act.

           18 U.S.C. § 3626(c). However, such agreements are not subject to

           enforcement under federal law other than through potential reinstatement

           of the proceedings, although they are enforceable under state law as

           breaches of contract. Id.

        14. Because this case is a certified class action the Court must determine,

           pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, that this

           Private Settlement Agreement (“Agreement”) is a fair, reasonable, and

           adequate resolution of this matter. The Court cannot ascertain this until

           after reasonable notice is given to the class. Accordingly, even though this

           Private Settlement Agreement has been agreed to by State Defendants and

           all named Plaintiffs, it will not be effective until after notice is given to the

           class and the Court conducts the hearing required by Rule 23(e). State

           Defendants and the named Plaintiffs specifically agree that their approval

           of this Agreement is contingent on the Court finding that the Agreement is

           fair, reasonable, and adequate, and in the event that the Court does not

           find that the Agreement is fair, reasonable, and adequate, this Agreement



                                             5
Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 6 of 17 PageID #: 3248




           will immediately be deemed null and void. Plaintiffs will file, along with

           this Agreement, a motion seeking approval of the form and manner of notice

           to the class of this Agreement.

        15. The Indiana Department of Correction continues to deny that it has at any

           time violated the Eighth Amendment rights of the class and denies the

           various claims made by plaintiffs to support their Eighth Amendment

           argument. However, the parties are desirous of attempting to reach a

           settlement of this matter and therefore they enter into this Stipulation.

           Defendants’ entry into this Agreement is not an admission of any kind and

           imposes no liability on defendant or any of its agents, employees, officers or

           other persons for any violation of law, constitutional or otherwise.

        16. Accordingly, to the extent that the parties agree to the terms and conditions

           as set forth below, this is deemed to be a “private settlement agreement” as

           defined under the Prison Litigation Reform Act, 18 U.S. Code § 3626(c)(2).

        17. This Agreement is supported by good and valuable consideration. This

           includes, but is not limited to, the following: Plaintiffs agree that they will

           not seek a final judgment in this cause, unless this case is reinstated as set

           forth below. State Defendants agree that they will not seek to appeal this

           Court’s Entry of September 13, 2018 (ECF 186), whether as an interlocutory

           matter or after final judgment, and will not challenge any of the Court’s

           other rulings in this cause, unless this case is reinstated as set forth below.




                                             6
Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 7 of 17 PageID #: 3249




   II.    Definitions.

          1. “Agreement” shall mean this private settlement agreement between the

             parties, as set forth below.

          2. “Effective Date” shall mean the date upon which the Court approves this

             private settlement agreement as a fair, reasonable, and adequate

             resolution of this matter following notice to the class and a hearing

             conducted under Federal Rule of Civil Procedure 23(e).

          3. “HCSD” shall mean Indiana Department of Correction Health Care

             Services Directive 3.09a, as written in Exhibit A to this Agreement, which

             contains the policy and procedures for the treatment of prisoners infected

             with chronic hepatitis C.

          4. “HCV” shall mean chronic Hepatitis C viral infection.

          5. “IDOC” shall mean the Indiana Department of Correction.

          6. “State Defendants” shall mean the Commissioner of the Indiana

             Department of Correction and the Chief Medical Officer of the Indiana

             Department of Correction, both in their official capacity.

   III.   Class Definition and Size.

          1. In the Court’s summary judgment order of September 13, 2018, (ECF 186),

             the Court enumerated the class definition as follows:

                All current and future prisoners in IDOC custody who have been
                diagnosed, or will be diagnosed, with chronic HCV, and for whom
                treatment with DAA medication is not medically contraindicated.




                                             7
Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 8 of 17 PageID #: 3250




         2. As of July 2019, it is estimated that approximately 3350 prisoners5 in IDOC

            custody have HCV and are not medically contraindicated for treatment

            with DAA medication.

   IV.   Substantive Agreement.

         Health Care Services Directive 3.09a.

         1. In response to the Court’s and the plaintiffs’ concerns, and to expand the

            scope of treatment to the offender population chronic HCV, the IDOC’s

            revised Heath Care Service Directive 3.09a (“HCSD”) outlines the

            treatment of offenders with HCV. The parties agree that the HCSD will be

            modified as set forth in Exhibit A within 14 days of the effective date of this

            Agreement. State Defendants agree that the HCSD will bind all medical

            contractors and subcontractors responsible for the medical treatment of

            class members.

         2. Following the implementation of the HCSD as written in Exhibit A,

            modification of the HCSD by IDOC in the future will be permitted so long

            as the modification does not operate to reduce the medical treatment of

            class members below the standard prescribed in the HCSD in Exhibit A.




   5The total number of prisoners in IDOC that have tested positive for the hepatitis C
   virus antibody is 4,188 as of June 2019. Of those, approximately 20% will
   spontaneously clear the hepatitis C virus, leaving 3,350 as the estimated class size
   that is currently incarcerated.
                                             8
Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 9 of 17 PageID #: 3251




        3. State Defendants agree to pay for and implement universal treatment with

           DAAs for class members as set forth in the HCSD, subject to the terms

           otherwise prescribed by this Agreement.

        4. Treatment exceptions will be limited to the counter-indications identified

           in the AASLD/IDSA HCV Guidance (i.e., short life expectancy that cannot

           be remediated by HCV therapy, liver transplantation, or another directed

           therapy), or the informed refusal of treatment;

        Treatment of Current Class.

        5. The IDOC shall abide by the following schedule of DAA treatment for class

           members incarcerated in the IDOC on the effective date of this agreement:

               i. Class members at APRI ≥ 1.5: all such class members must start

                 receiving medication immediately;

              ii. Class members at APRI ≥ 0.7 but < 1.5: must start receiving

                 medication by July 1, 2020;

             iii. Class members at APRI < 0.7 but ≥ 0.4:        must begin receiving

                 medication by July 1, 2022, subject to an appropriation of the Indiana

                 General Assembly;

              iv. Class members at APRI < 0.4: must begin receiving medication by

                 July 1, 2023, subject to an appropriation of the Indiana General

                 Assembly;

              v. Named Plaintiffs, to the extent they have not already begun

                 treatment and who are otherwise eligible for treatment, are to begin



                                           9
Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 10 of 17 PageID #: 3252




                  treatment immediately following the effective date of this

                  Agreement.

         Treatment of future class members.

         6. The IDOC shall abide by the following schedule of DAA treatment for class

            members newly incarcerated and/or re-infected after the effective date of

            this Agreement:

               i. Class members at APRI ≥ 1.5: all such class members will receive

                  DAA medication immediately;

               ii. Class members at APRI ≥ 0.7: all such class members must start

                  receiving DAA medication by July 1, 2021, or immediately if

                  incarcerated or re-infected after that date;

              iii. Class members at APRI < 0.7 but ≥ 0.4:        must begin receiving

                  medication by July 1, 2022, or immediately if incarcerated or re-

                  infected after that date.

              iv. Class members at APRI < 0.4: all such class members must start

                  receiving DAA medication by July 1, 2023, or immediately if

                  incarcerated or re-infected after that date.

         7. The IDOC shall request an appropriation in the 2021 Legislation Session

            for the treatment of HCV. Such request shall be for an amount at least

            equal to the number of class members currently incarcerated multiplied by

            the cost of a standard course of DAA medication as those numbers exist on

            December 1, 2020.



                                              10
Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 11 of 17 PageID #: 3253




         Other Facets of Treatment.

         8. If a class member doesn’t currently qualify for DAAs during the phase-in

            period as described in section IV(5), then the patient will be re-evaluated

            and/or re-staged every 90 days, as set forth in the HCSD;

         9. A class member’s disciplinary record does not affect eligibility for

            treatment.

         10. With the exception of class members who have less than four (4) months

            remaining on their sentence after the development of a class member’s HCV

            Individualized Treatment Plan, a class member’s release date does not

            automatically exclude him or her from treatment;

         11. Noninvasive methods, such as APRI scores or transient elastography, can

            be used as indicators of HCV status and progression. A class member with

            an established transient elastography score shall be used instead of an

            APRI score. A class member who has multiple APRI scores following

            diagnosis with HCV shall be classified using the highest APRI score, except

            that any APRI score generated during the first 30 days of a class member’s

            incarceration shall not be used.

         12. For purposes of determining the schedule that applies to class members as

            specified in sections IV(5) and IV(6), the following APRI to transient

            elastography conversions shall be used:

               i. Fibrosis Level F4 or F3 à APRI score ≥ 1.5

               ii. Fibrosis Level F2 à APRI score ≥ 0.7



                                           11
Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 12 of 17 PageID #: 3254




              iii. Fibrosis Level F1 à APRI score ≥ 0.4

              iv. Fibrosis Level F0 à APRI score < 0.4

         13. HCV testing will be universal but class members have the right to opt-out;

         14. The State Defendants agree to provide transient elastography as clinically

            indicated.

         Monitoring and Review by Plaintiffs’ Counsel.

         15. The IDOC recognizes that during the time that this Agreement is actively

            in effect, as set forth below, Plaintiffs’ counsel shall have a continuing right

            to information and review of the treatment of class members as follows:

               i. The IDOC will transmit any substantive revision to the HCSD within

                  30 days of the effective date of any change to the HCSD.

               ii. Every 90 days, the IDOC or its agents will provide status updates to

                  Plaintiffs’ counsel, including, but not limited to, the name, IDOC

                  number, incarceration date, estimated release date, date that HCV

                  infection was determined, APRI score(s), transient elastography

                  scores (if available), and estimated date when DAA medication will

                  be administered to all class members in IDOC custody.

              iii. If Plaintiffs’ counsel has questions regarding specific class members,

                  counsel or any experts retained by counsel may review the medical

                  records of those class members upon request. The Stipulated

                  Protective Order filed May 15, 2018, ECF 175, shall govern the

                  review of all such records.



                                             12
Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 13 of 17 PageID #: 3255




              iv. Requests under sections IV(15)(ii) and (iii) must be submitted in

                  writing via certified mail or electronically via email to the Chief

                  Legal Officer of the IDOC. Such records will be produced to Plaintiffs’

                  counsel within 10 days of receipt of such request.

   V.    Further Proceedings.

         1. State Defendants will not be required to be in full compliance with the

            terms of this Agreement until 90 days have passed from the effective date

            of this Agreement.

         2. The parties will seek the administrative closure of Case No. 1:17-cv-00289-

            JMS-MJD after the effective date of this Agreement.

         3. In the event that:

               i. The IDOC does not request an appropriation from the Indiana

                  General Assembly for the treatment of HCV in the 2021 legislative

                  session in an amount at least equal to the amount required by the

                  formula contained in section IV(7), supra;

               ii. The Indiana General Assembly fails to grant an appropriation in the

                  2021 legislative session for the treatment of HCV in an amount at

                  least equal to the amount required by the formula contained in

                  section IV(7), supra; or

              iii. The IDOC does not revise the HCSD as required by this Agreement;

            the remedy shall be to seek to have this litigation re-opened on the merits,

            including, specifically, the pending motion for injunctive relief, and State



                                             13
Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 14 of 17 PageID #: 3256




            Defendants will not object based on mootness stemming from the treatment

            of all named Plaintiffs, nor will State Defendants object to the substitution

            of new named Plaintiffs. To facilitate the substitution of plaintiffs, the

            IDOC will provide notice to the inmate population that any untreated

            inmate with HCV may contact Plaintiffs’’ counsel of record for purposes of

            becoming a named plaintiff, and State Defendants will waive the

            affirmative defense of failure to exhaust administrative remedies as to any

            substituted named plaintiff.

         4. In the event of any asserted failure to comply with any term of the

            settlement other than the terms described in section V(3), the IDOC shall

            be provided with written notice of the alleged failure. The IDOC shall have

            an opportunity to cure the failure within 30 days of the written notice. Such

            notice shall be provided to the IDOC by sending a certified letter to the chief

            legal counsel of the IDOC. In the event the parties are not able to informally

            resolve the alleged failure within the 30-day time period, the parties shall

            submit the asserted failure to the magistrate assigned to this case for

            potential resolution between the parties. If no resolution is reached within

            60 days following submission to the magistrate, Plaintiffs may take action

            as described in section V(5).

         5. In the event of a failure to comply with any term of the settlement other

            than those described in section V(3), the remedy shall be a motion to enforce




                                             14
Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 15 of 17 PageID #: 3257




             the settlement. The parties stipulate that the Southern District of Indiana

             shall maintain jurisdiction to enforce the settlement.

          6. The pending Americans with Disabilities Act and Rehabilitation Act claims

             made by each of the class representatives, Charles Smith, Michael Ray

             Stafford, and Douglas Smith, shall be permanently stayed until (1) this case

             is dismissed under Section VII(1) of this Agreement, at which time these

             claims shall be dismissed automatically; or (2) this case is reopened on the

             merits under Section V(3).

   VI.    Conflict Resolution.

          1. The parties agree that in the event that a term of this Agreement is in

             conflict with the HCSD during the active period of this Agreement, a term

             specified in this Agreement shall supersede a conflicting term in the HCSD.

   VII.   Termination of this Agreement.

          1. It is the parties’ intent that this Agreement will remain actively in effect

             until July 1, 2025. Absent written agreement or order of the Court, the case

             will automatically be dismissed without prejudice at that time. The period

             that this Agreement is actively in effect may be extended by written

             agreement of the parties or by order of the Court after a motion by either

             party. In the event of any extension, the case will be automatically

             dismissed without prejudice at the end of the extended period.

   VIII. Attorneys’ Fees.




                                            15
Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 16 of 17 PageID #: 3258




         1. State Defendants shall pay to plaintiffs’ counsel the amounts of $307,359

             in full satisfaction of any claims in this lawsuit for all attorneys’ fees, and

             $4,974.00 in costs, owing as of the date of this Agreement. The payment

             shall be made within 60 days of: (1) the Court finding that this Settlement

             Agreement is fair, reasonable, and adequate pursuant to Rule 23(e) of the

             Federal Rules of Civil Procedure; and (2) the Court granting a motion for

             fees and costs under Federal Rule of Civil Procedure 23(h).

         2. As noted above, Plaintiffs’ counsel anticipates that they will continue to

             monitor this Agreement during the time that it remains in effect. Absent a

             final judgment or other order that allows fees to be sought pursuant to 42

             U.S.C. § 1988, Plaintiffs’ counsel will not seek attorneys’ fees or costs for

             their monitoring efforts.

         3. If, however, Plaintiffs’ counsel assert failures to comply with this

             Agreement under Sections V(3) or (5), then associated fees and costs shall

             be by negotiated resolution of the claim or upon proper fee petition

             submitted to the Court by Plaintiffs.



   For the plaintiffs:

   By:   Mark W. Sniderman
         FINDLING PARK CONYERS WOODY & SNIDERMAN, PC
         151 N. Delaware St., Ste. 151
         Indianapolis, IN 46204
         (317) 231-1100 T
         (317) 231-1106 F
         msniderman@findlingpark.com



                                              16
Case 1:17-cv-00289-JMS-MJD Document 268 Filed 10/22/19 Page 17 of 17 PageID #: 3259




         Robert A. Katz
         INDIANA UNIVERSITY MCKINNEY SCHOOL OF LAW
         530 West New York Street
         Indianapolis, IN 46202
         (317) 278-4791 T
         rokatz@iu.edu



   For the defendants:

   By:   Jordan M. Stover
         Deputy Attorney General
         OFFICE OF THE ATTORNEY GENERAL
         Indiana Government Center South
         302 W. Washington St., 5th Floor
         Indianapolis, IN 46204
         Phone: (317) 234-3089
         FAX: (317) 232-7979
         Email: Jordan.Stover@atg.in.gov




                                        17
